Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is sent in response to Applicant’s Communication received on May 8, 2021 and June 16,2021 for application number 17/315,269. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration and Claims.
3.	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAO et al.(US 2018/0010903 A1)(hereinafter Takao) in view of Wajs et al.(US 2016/0286199 A1)(hereinafter Wajs).
Regarding claim 1,  Takao  discloses a passive three-dimensional imaging system  [See Takao: Figs. 1-3, 14A regarding distance image acquisition apparatus] comprising: 
an illumination source to project spotted illumination onto a scene object, the spotted illumination comprising reference light components [See Takao: Figs. 1-3, 14A, par. 53-56, 59-61,63, 130-134 regarding projection unit 12 has a near infrared light emitting diode (near infrared LED) 12A. The imaging lens 14A images reflected light (a light image including the first dot pattern projected from the projection unit 12 and reflected from the subject) from the subject on the image sensor 14B…As shown in FIG. 2, at the time of acquisition of the distance image, the projection unit 12 projects a pattern (first pattern) of structured light distributed in a two-dimensional manner with respect to a subject within a distance measurement region. In this embodiment, as the first pattern of structured light, a matrix-shaped dot pattern is projected onto the subject. Hereinafter, the first pattern of structured light projected from the projection unit 12 is referred to as a “first dot pattern”.]; 
a lens assembly [See Takao: Figs. 1-3, 14A, par. 61 regarding imaging unit 14 is constituted of an imaging lens 14A and an image sensor 14B…] comprising: 
a filter mask having a first reference imaging bandpass (RIB) region[See Takao: Figs. 1-3, 14A, par. 61, 63, 130-134 regarding a band-pass filter which transmits only a wavelength bandwidth of the first dot pattern of near infrared light projected from the projection unit 12 or a visible light cut filter which eliminates visible light. With this, a plurality of light receiving elements of the image sensor 14B function as pixels having sensitivity to near infrared light. As shown in FIG. 14A, the basic array of 2×2 pixels has a near infrared pixel (infrared (IR) pixel) as a first light receiving element having sensitivity to the wavelength bandwidth of near infrared light and three second light receiving elements (R pixel, G pixel, and B pixel) having sensitivity to the wavelength bandwidths of visible light of red (R), green (G), and blue (B)…].
Takao does not explicitly disclose a filter mask having a second RIB region separate and spaced away from the first RIB region.
However, Wajs teaches a filter mask having a second RIB region separate and spaced away from the first RIB region [See Wajs: Figs. 16-20D, par. 47-48, 94-98, 106, 108-116 regarding  Visible and infrared spectral energy passes through the color aperture 1806 or infrared aperture 1804, respectively. Each aperture 1804, 1806 may have a separate filter or coating to reflect and/or absorb unwanted spectral energy… Further on,  FIG. 20D shows a multi-aperture system with a central large color aperture and four smaller IR aperture at varying distances from the center of the central aperture. The hashed region represents the area blocked by a leaf shutter. In the leftmost situation, the leaf shutter is fully open and all apertures are functional. In the rightmost situation, the leaf shutter is stopped down to block all of the IR apertures but not the color aperture. In this case, the imaging system functions in normal mode capturing color images because there are no IR images captured. In the middle situation, the leaf shutter is partially closed, fully or partially blocking some of the IR apertures but not others. In an alternate design, the blades of the leaf shutter can be closed such that one infrared aperture at a time may be selectively blocked. This technique allows the camera to control the infrared exposure independently of the color exposure. Based on the distribution of the color or infrared component, the camera can determine the number of infrared apertures to open and use the blades of the leaf shutter to selectively choose infrared apertures…(thus, the IR apertures are configured to function as at least two different RIB regions  that are separated and spaced away from each other)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Takao with Wajs teachings by including “a filter mask having a second RIB region separate and spaced away from the first RIB region” because this combination has the benefit of providing an alternate configuration of the filter or mask to provide two different reference imaging bandpass regions for capturing different images.
 Further on, Takao and Wajs teach a lens configured to focus the reference light components as reflected off of the scene object through the filter mask, such that a first portion of the reference light components is focused along a first path through the first RIB region, and a second portion of the reference light components is focused along a second path through the second RIB region[See Takao: Figs. 1-3, 7-14A, par. 59-61, 63, 130-134 regarding  The projection lens 12C projects the first dot pattern of near infrared light converted by the diffraction optical element 12B onto the subject within the distance measurement region, which is the same as the imaging region (distance measurement region) of the imaging unit 14 and the  imaging lens 14A images reflected light (a light image including the first dot pattern projected from the projection unit 12 and reflected from the subject) from the subject on the image sensor 14B. Further on, image sensor 14B includes a band-pass filter and/or color filter array as shown in Fig. 14A…See Wajs: Figs. 16-20D, par. 47-48, 94-98, 106, 108-116 regarding Visible and infrared spectral energy passes through the color aperture 1806 or infrared aperture 1804, respectively… Embodiments of the invention that place the infrared aperture to the side of the lens can also be used with the leaf shutter technique to control the amount of infrared radiation reaching the sensor...Further on, FIG. 20D shows a multi-aperture system with a central large color aperture and four smaller IR aperture at varying distances from the center of the central aperture. In an alternate design, the blades of the leaf shutter can be closed such that one infrared aperture at a time may be selectively blocked. This technique allows the camera to control the infrared exposure independently of the color exposure. Based on the distribution of the color or infrared component, the camera can determine the number of infrared apertures to open and use the blades of the leaf shutter to selectively choose infrared apertures…(this configuration allows to at least focus light along two different paths where the infrared regions are located over the lens)]; 
an image sensor comprising a plurality of photodetector elements defining a detection plane and configured to detect a first image of the spotted illumination responsive to the first portion of the reference light components received by the plurality of photodetector elements after being focused through the filter mask, and to detect a second image of the spotted illumination responsive to the second portion of the reference light components received by the plurality of photodetector elements after being focused through the filter mask[See Takao: Figs. 1-3, 14A, par. 61,63, 130-134 regarding image sensor 14B has a plurality of light receiving elements (photodiodes) arranged in a two-dimensional manner, and is provided with, on an incidence surface of a plurality of light receiving elements, a band-pass filter which transmits only a wavelength bandwidth of the first dot pattern of near infrared light projected from the projection unit 12 or a visible light cut filter which eliminates visible light… See Wajs: Figs. 16-20D, par. 47-49, 94-98, 106, 108-116 regarding  the image sensor may relate to an array of photo-sites wherein each photo-site comprises a number of stacked photodiodes well known in the art. Preferably, such stacked photo-site comprises at least four stacked photodiodes responsive to at least the primary colors RGB and infrared respectively. Visible and infrared spectral energy passes through the color aperture 1806 or infrared aperture 1804, respectively…Further on, FIG. 20D shows a multi-aperture system with a central large color aperture and four smaller IR aperture at varying distances from the center of the central aperture. In an alternate design, the blades of the leaf shutter can be closed such that one infrared aperture at a time may be selectively blocked. This technique allows the camera to control the infrared exposure independently of the color exposure. Based on the distribution of the color or infrared component, the camera can determine the number of infrared apertures to open and use the blades of the leaf shutter to selectively choose infrared apertures…(this configuration allows to at least focus light along two different paths where the infrared regions are located over the lens and to detect at least two different images)]; and 
a processor [See Takao: Fig. 16 and par. 155 regarding main control unit 501 with a microprocessor. See Wajs: Fig. 1 and par. 40 regarding a digital signal processor 112 and central processor 114]  configured to determine an object distance of the scene object based on determining a blurring value indicating spatial separation at the image sensor between the first image and the second image[See Wajs: at least par. 65-74,  99-101 regarding a depth function R may be defined by the ratio of the sharpness information in the color image and the sharpness information in the infrared image. Here, the sharpness parameter may relate to the so-called circle of confusion, which corresponds to the blur spot diameter measured by the image sensor of an unsharply imaged point in object space. Hence, in a multi-aperture imaging system, the increase or decrease in sharpness of the RGB components of a color image relative to the sharpness of the IR components in the infrared image depends on the distance of the imaged object from the lens… The blur disk diameter representing the defocus blur is very small (zero) for points in the focus plane and progressively grows when moving away to the foreground or background from this plane in object space. From the known DOF formulas it follows that there is a direct relation between the depth of an object, i.e. its distance s from the camera, and the amount of blur (i.e. the sharpness) of that object in the camera…A depth estimation module (e.g., implemented as a DSP) uses the blur and displacement differences between the color and infrared images to determine depth to the object.].
Regarding claims 15 and 18, Takao discloses a method for passive three-dimensional imaging and a system for passive three-dimensional imaging [See Takao: Figs. 1-3, 12-14A regarding method and apparatus for distance image acquisition], the method  and the system comprising: 
one or more processors [See Takao: Fig. 16 and par. 155 regarding main control unit 501 with a microprocessor.] ; and non-transient memory having instructions stored thereon[See Takao: Fig. 16 and par. 149 regarding the storage unit 550 stores a control program or control data of the main control unit 501…], which, when executed by the one or more processors, cause the one or more processors to perform steps comprising:
projecting spotted illumination onto a scene object, the spotted illumination comprising reference light components [See Takao: Figs. 1-3, 14A, par. 53-56, 59-61,63, 130-134 regarding projection unit 12 has a near infrared light emitting diode (near infrared LED) 12A. The imaging lens 14A images reflected light (a light image including the first dot pattern projected from the projection unit 12 and reflected from the subject) from the subject on the image sensor 14B…As shown in FIG. 2, at the time of acquisition of the distance image, the projection unit 12 projects a pattern (first pattern) of structured light distributed in a two-dimensional manner with respect to a subject within a distance measurement region. In this embodiment, as the first pattern of structured light, a matrix-shaped dot pattern is projected onto the subject. Hereinafter, the first pattern of structured light projected from the projection unit 12 is referred to as a “first dot pattern”.]; 
 detecting a first image responsive to first reference light components interacting with an image sensor, the first reference light components corresponding to the spotted illumination being reflected off of the scene object and focused toward the image sensor through a first reference imaging bandpass (RIB) region of a filter mask[See Takao: Figs. 1-3, 7-14A, par. 59-61,63, 130-134 regarding image sensor 14B has a plurality of light receiving elements (photodiodes) arranged in a two-dimensional manner, and is provided with, on an incidence surface of a plurality of light receiving elements, a band-pass filter which transmits only a wavelength bandwidth of the first dot pattern of near infrared light projected from the projection unit 12 or a visible light cut filter which eliminates visible light… The projection lens 12C projects the first dot pattern of near infrared light converted by the diffraction optical element 12B onto the subject within the distance measurement region, which is the same as the imaging region (distance measurement region) of the imaging unit 14 and the  imaging lens 14A images reflected light (a light image including the first dot pattern projected from the projection unit 12 and reflected from the subject) from the subject on the image sensor 14B. Further on, image sensor 14B includes a band-pass filter and/or color filter array as shown in Fig. 14A…].
Takao does not explicitly disclose detecting a second image responsive to second reference light components interacting with the image sensor, the second reference light components corresponding to the spotted illumination being reflected off of the scene object and focused toward the image sensor through a second RIB region of the filter mask, the first RIB region being spatially separated from the second RIB region.
However, Wajs teaches detecting a second image responsive to second reference light components interacting with the image sensor, the second reference light components corresponding to the spotted illumination being reflected off of the scene object and focused toward the image sensor through a second RIB region of the filter mask, the first RIB region being spatially separated  from the second RIB region[See Wajs: Figs. 16-20D, par. 47-49, 94-98, 106, 108-116 regarding  Visible and infrared spectral energy passes through the color aperture 1806 or infrared aperture 1804, respectively. Each aperture 1804, 1806 may have a separate filter or coating to reflect and/or absorb unwanted spectral energy… Further on,  FIG. 20D shows a multi-aperture system with a central large color aperture and four smaller IR aperture at varying distances from the center of the central aperture. The hashed region represents the area blocked by a leaf shutter. In the leftmost situation, the leaf shutter is fully open and all apertures are functional. In the rightmost situation, the leaf shutter is stopped down to block all of the IR apertures but not the color aperture. In this case, the imaging system functions in normal mode capturing color images because there are no IR images captured. In the middle situation, the leaf shutter is partially closed, fully or partially blocking some of the IR apertures but not others. In an alternate design, the blades of the leaf shutter can be closed such that one infrared aperture at a time may be selectively blocked. This technique allows the camera to control the infrared exposure independently of the color exposure. Based on the distribution of the color or infrared component, the camera can determine the number of infrared apertures to open and use the blades of the leaf shutter to selectively choose infrared apertures…(thus, the IR apertures are configured to function as at least two different RIB regions  that are separated and spaced away from each other)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Takao with Wajs teachings by including “detecting a second image responsive to second reference light components interacting with the image sensor, the second reference light components corresponding to the spotted illumination being reflected off of the scene object and focused toward the image sensor through a second RIB region of the filter mask, the first RIB region being spatially separated  from the second RIB region” because this combination has the benefit of providing an alternate configuration of the filter or mask to provide two different reference imaging bandpass regions for capturing different images.
Further on, Wajs teaches determining an object distance of the scene object based on determining a blurring value indicating spatial separation at the image sensor between the first image and the second image [See Wajs: at least par. 65-74,  99-101 regarding a depth function R may be defined by the ratio of the sharpness information in the color image and the sharpness information in the infrared image. Here, the sharpness parameter may relate to the so-called circle of confusion, which corresponds to the blur spot diameter measured by the image sensor of an unsharply imaged point in object space. Hence, in a multi-aperture imaging system, the increase or decrease in sharpness of the RGB components of a color image relative to the sharpness of the IR components in the infrared image depends on the distance of the imaged object from the lens… The blur disk diameter representing the defocus blur is very small (zero) for points in the focus plane and progressively grows when moving away to the foreground or background from this plane in object space. From the known DOF formulas it follows that there is a direct relation between the depth of an object, i.e. its distance s from the camera, and the amount of blur (i.e. the sharpness) of that object in the camera…A depth estimation module (e.g., implemented as a DSP) uses the blur and displacement differences between the color and infrared images to determine depth to the object.].
Regarding claims 2, 16 and 19, Takao and Wajs teach all the limitations of claims 1, 15 and 18, and are analyzed as previously discussed with respect to those claims. Further on, Takao teaches wherein the illumination source is configured to scan the spotted illumination across at least a portion of the scene object to project the spotted illumination onto a plurality of locations of the scene object over a time window /wherein the projecting comprises scanning the spotted illumination across at least a portion of the scene object to project the spotted illumination onto a plurality of locations of the scene object over a time window [See Takao: Figs. 1-3, 14A, par. 53-56, 59-61,63, 130-134 regarding projection unit 12 has a near infrared light emitting diode (near infrared LED) 12A. The imaging lens 14A images reflected light (a light image including the first dot pattern projected from the projection unit 12 and reflected from the subject) from the subject on the image sensor 14B…As shown in FIG. 2, at the time of acquisition of the distance image, the projection unit 12 projects a pattern (first pattern) of structured light distributed in a two-dimensional manner with respect to a subject within a distance measurement region. In this embodiment, as the first pattern of structured light, a matrix-shaped dot pattern is projected onto the subject. Hereinafter, the first pattern of structured light projected from the projection unit 12 is referred to as a “first dot pattern”.].  
Regarding claims 3, 17 and 20, Takao and Wajs teach all the limitations of claims 2, 16 and 19, and are analyzed as previously discussed with respect to those claims. Further on, when combined, Takao and Wajs teach or suggest wherein: the image sensor is configured, at each of a plurality of frame times within the time window, to detect a respective first image and to detect a respective second image of the spotted illumination as projected onto a respective one of the plurality of locations of the scene object corresponding to the frame time / wherein, at each frame time of a plurality of frame times within the time window, responsive to the spotted illumination being projected onto a respective one of the plurality of locations of the scene object in the frame time: the detecting the first image comprises detecting a respective first image for the frame time; the detecting the second image comprises detecting a respective second image for the frame time [See Takao: Figs. 1-3, 7-14A, par. 59-61, 63, 120-123 regarding the CPU 20 turns off the near infrared LED 12A of the projection unit 12 (Step S100), and the imaging unit 14 performs imaging under a condition that the first dot pattern is not projected (Step S102). In Step S110, the CPU 20 turns on the near infrared LED 12A of the projection unit 12 through the drive unit 26, and makes the first dot pattern of near infrared light be projected from the projection unit 12 onto the subject within the distance measurement region (Step S110)... See Wajs: Figs. 16-20D, par. 47-49, 94-98, 106, 108-116 regarding  Visible and infrared spectral energy passes through the color aperture 1806 or infrared aperture 1804, respectively…Further on, FIG. 20D shows a multi-aperture system with a central large color aperture and four smaller IR aperture at varying distances from the center of the central aperture. In an alternate design, the blades of the leaf shutter can be closed such that one infrared aperture at a time may be selectively blocked. This technique allows the camera to control the infrared exposure independently of the color exposure. Based on the distribution of the color or infrared component, the camera can determine the number of infrared apertures to open and use the blades of the leaf shutter to selectively choose infrared apertures…(this configuration allows to at least focus light along two different paths where the infrared regions are located over the lens and to detect at least two different images during a time window)]; and  the processor is configured to determine multiple object distances for the scene object based on determining respective blurring value indicating spatial separation at the image sensor between each respective first image and each respective second image for at least a portion of the frame times / the determining the object distance comprises determining a respective object distance for the frame time based on determining a respective blurring value indicating spatial separation at the image sensor between the respective first image and the respective second image for the frame time [See Wajs: at least par. 65-74,  99-101 regarding a depth function R may be defined by the ratio of the sharpness information in the color image and the sharpness information in the infrared image. Here, the sharpness parameter may relate to the so-called circle of confusion, which corresponds to the blur spot diameter measured by the image sensor of an unsharply imaged point in object space. Hence, in a multi-aperture imaging system, the increase or decrease in sharpness of the RGB components of a color image relative to the sharpness of the IR components in the infrared image depends on the distance of the imaged object from the lens… The blur disk diameter representing the defocus blur is very small (zero) for points in the focus plane and progressively grows when moving away to the foreground or background from this plane in object space. From the known DOF formulas it follows that there is a direct relation between the depth of an object, i.e. its distance s from the camera, and the amount of blur (i.e. the sharpness) of that object in the camera…A depth estimation module (e.g., implemented as a DSP) uses the blur and displacement differences between the color and infrared images to determine depth to the object.  
Regarding claim 4, Takao and Wajs teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Takao teaches wherein the illumination source is to project the spotted illumination to form one or more elliptical spots of illumination of the scene object [See Takao: Figs. 1-3, 9, 14A, par. 53-56, 59-61,63, 94, 130-134 regarding since only the first dot pattern projected from the projection unit 12 of the host apparatus is spatially modulated in the up-down direction, as shown in FIG. 9, the shape of each dot of the first dot pattern becomes an oval shape or an elliptical shape elongated in the up-down direction.].  
Regarding claim 5, Takao and Wajs teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Takao teaches wherein the illumination source is to project the spotted illumination to form one or more lines of illumination on the scene object by diffracting coherent source illumination [See Takao: Figs. 1-3, 7- 11, 14A, par. 53-56, 59-61,63, 84, 94, 130-134 regarding The diffraction optical element 12B functions as an element which converts a light intensity distribution using a diffraction phenomenon of light. In this example, near infrared light emitted from the near infrared LED 12A enters the diffraction optical element 12B, and the diffraction optical element 12B converts near infrared light to the matrix-shaped first dot pattern shown in FIG. 2.(As shown in the figures, the diffraction optimal element converts the near infrared light into lines of dots or spots)].  
Regarding claim 6, Takao and Wajs teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Wajs teaches or suggests wherein the lens assembly is positionable relative to the image sensor, so that: the blurring value indicates substantially no spatial separation at the image sensor between the first image and the second image responsive to the scene object being positioned at a calibration object distance; and the blurring value indicates increasing spatial separation at the image sensor between the first image and the second image responsive to the scene object being increasing farther from the calibration object distance[See Wajs: at least par. 52, 66, 87, 99-101 regarding the pixels of the image sensor may thus receive a first (relatively) wide-aperture image signal 416 associated with visible spectral energy having a limited DOF overlaying a second small-aperture image signal 418 associated with the infrared spectral energy having a large DOF. Objects 420 close to the plane of focus N of the lens are projected onto the image plane with relatively small defocus blur by the visible radiation, while objects 422 further located from the plane of focus are projected onto the image plane with relatively small defocus blur by the infrared radiation. Here, the sharpness parameter may relate to the so-called circle of confusion, which corresponds to the blur spot diameter measured by the image sensor of an unsharply imaged point in object space. The blur disk diameter representing the defocus blur is very small (zero) for points in the focus plane and progressively grows when moving away to the foreground or background from this plane in object space. As long as the blur disk is smaller than the maximal acceptable circle of confusion c, it is considered sufficiently sharp and part of the DOF range. From the known DOF formulas it follows that there is a direct relation between the depth of an object, i.e. its distance s from the camera, and the amount of blur (i.e. the sharpness) of that object in the camera..].
Regarding claim 7, Takao and Wajs teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Wajs teaches or suggests wherein: the lens comprises a plurality of lens components that define a common aperture plane; the filter mask is positioned to filter the reference light components substantially at the common aperture plane[ See Wajs: Figs. 16-20D, par. 47-48, 94-98, 106, 108-116 regarding Visible and infrared spectral energy passes through the color aperture 1806 or infrared aperture 1804, respectively… Embodiments of the invention that place the infrared aperture to the side of the lens can also be used with the leaf shutter technique to control the amount of infrared radiation reaching the sensor...Further on, FIG. 20D shows a multi-aperture system with a central large color aperture and four smaller IR aperture at varying distances from the center of the central aperture. In an alternate design, the blades of the leaf shutter can be closed such that one infrared aperture at a time may be selectively blocked. This technique allows the camera to control the infrared exposure independently of the color exposure. Based on the distribution of the color or infrared component, the camera can determine the number of infrared apertures to open and use the blades of the leaf shutter to selectively choose infrared apertures…(this configuration allows to at least focus light along two different paths where the infrared regions are located over the lens and each of the color and infrared apertures shared a common aperture plane)].  
Regarding claim 8, Takao and Wajs teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Takao and Wajs teach wherein: the filter mask further has a normal imaging bandpass (NIB) region separate and spaced away from the first and second RIB regions; the first and second RIB regions are configured to permit passage of the reference light components and to impede passage of normal light components that are optically distinguishable from the reference light components; and the NIB region is configured to permit passage of the normal light components  and to impede passage of the reference light components[See Takao: Figs. 1-3, 14A, par. 61, 63, 130-134 regarding a band-pass filter which transmits only a wavelength bandwidth of the first dot pattern of near infrared light projected from the projection unit 12 or a visible light cut filter which eliminates visible light. With this, a plurality of light receiving elements of the image sensor 14B function as pixels having sensitivity to near infrared light… See Wajs: Figs. 16-20D, par. 47-48, 94-98, 106, 108-116 regarding Visible and infrared spectral energy passes through the color aperture 1806 or infrared aperture 1804, respectively. Each aperture 1804, 1806 may have a separate filter or coating to reflect and/or absorb unwanted spectral energy… Further on,  FIG. 20D shows a multi-aperture system with a central large color aperture and four smaller IR aperture at varying distances from the center of the central aperture. This technique allows the camera to control the infrared exposure independently of the color exposure. Based on the distribution of the color or infrared component, the camera can determine the number of infrared apertures to open and use the blades of the leaf shutter to selectively choose infrared apertures…(thus, the IR apertures are configured to function as at least two different RIB regions  that are separated and spaced away from each other and also color aperture is configured as a normal imaging bandpass region spaced from each IR aperture that serves a reference imaging bandpass region) ].
Regarding claim 9, Takao and Wajs teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. Further on, Takao and Wajs teach wherein: the reference light components are in the reference illumination band; the normal light components are in a normal illumination band different from the reference illumination band; the RIB region is configured as an optical bandpass filter for the reference illumination band and as an optical bandstop filter for the normal illumination band; and the NIB region is configured as an optical bandpass filter for the normal illumination band and as an optical bandstop filter for the reference illumination band[See Takao: Figs. 1-3, 14A, par. 61, 63, 130-134 regarding a band-pass filter which transmits only a wavelength bandwidth of the first dot pattern of near infrared light projected from the projection unit 12 or a visible light cut filter which eliminates visible light. With this, a plurality of light receiving elements of the image sensor 14B function as pixels having sensitivity to near infrared light.… See Wajs: Figs. 16-20D, par. 47-48, 94-98, 106, 108-116 regarding Visible and infrared spectral energy passes through the color aperture 1806 or infrared aperture 1804, respectively. Each aperture 1804, 1806 may have a separate filter or coating to reflect and/or absorb unwanted spectral energy… Further on,  FIG. 20D shows a multi-aperture system with a central large color aperture and four smaller IR aperture at varying distances from the center of the central aperture…This technique allows the camera to control the infrared exposure independently of the color exposure…(thus, the IR apertures are configured to function as at least two different RIB regions and the color aperture is configured as a normal imaging bandpass region) ].  
Regarding claim 10, Takao and Wajs teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Further on, Takao and Wajs teach wherein: one of the reference illumination band or the normal illumination band is in a human-visible portion of optical wavelengths; and the other of the reference illumination band or the normal illumination band is outside the human-visible portion of optical wavelengths[See Takao: Figs. 1-3, 14A, par. 61, 63, 130-134 regarding a band-pass filter which transmits only a wavelength bandwidth of the first dot pattern of near infrared light projected from the projection unit 12 or a visible light cut filter which eliminates visible light. With this, a plurality of light receiving elements of the image sensor 14B function as pixels having sensitivity to near infrared light.… See Wajs: Figs. 16-20D, par. 47-48, 94-98, 106, 108-116 regarding Visible and infrared spectral energy passes through the color aperture 1806 or infrared aperture 1804, respectively. Each aperture 1804, 1806 may have a separate filter or coating to reflect and/or absorb unwanted spectral energy… Further on,  FIG. 20D shows a multi-aperture system with a central large color aperture and four smaller IR aperture at varying distances from the center of the central aperture…This technique allows the camera to control the infrared exposure independently of the color exposure…(thus, the IR apertures (outside the human-visible portion) are configured to function as at least two different RIB regions and the color (human-visible portion) aperture is configured as a normal imaging bandpass region.) ].  
Regarding claim 11, Takao and Wajs teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. Further on, Wajs teaches and suggests wherein: the lens is configured to focus the reference light components through the first and second RIB regions of the filter mask onto a reference image plane; the lens is further configured to focus the normal light components through the NIB region of the filter mask onto a normal image plane[See Wajs: Figs. 16-20D, par. 47-48, 94-98, 106, 108-116 regarding  Visible and infrared spectral energy passes through the color aperture 1806 or infrared aperture 1804, respectively… Further on,  FIG. 20D shows a multi-aperture system with a central large color aperture and four smaller IR aperture at varying distances from the center of the central aperture. In an alternate design, the blades of the leaf shutter can be closed such that one infrared aperture at a time may be selectively blocked. This technique allows the camera to control the infrared exposure independently of the color exposure. Based on the distribution of the color or infrared component, the camera can determine the number of infrared apertures to open and use the blades of the leaf shutter to selectively choose infrared apertures…(thus, the IR apertures are configured to function as at least two different RIB regions  that are separated and spaced away from each other and the color aperture is configured to function as a NIB region. All apertures can be selectively blocked to capture color and infrared images)]; the first image plane and the second image plane have positions that change as a function of the object distance [See Wajs: at least Figs. 16-20D, par.  47-48, 52, 65-66, 94-98, 106, 108-116 regarding  objects 420 close to the plane of focus N of the lens are projected onto the image plane with relatively small defocus blur by the visible radiation, while  objects 422 further located from the plane of focus are projected onto the image plane with relatively small defocus blur by the infrared radiation. Hence, contrary to conventional imaging systems comprising a single aperture, a dual or a multiple aperture imaging system uses an aperture system comprising two or more apertures of different sizes for controlling the amount and the collimation of radiation in different bands of the spectrum exposing the image sensor.… (Accordingly, the imaging optics system is configured to focus different light components from the scene object into different image planes and to  capture objects at different positions that change as a function of an object distance of the scene object from the imaging optics.)]; the image sensor is further configured to detect a third image of the scene object responsive to detection of the normal light components; and the processor is further configured to determine the object distance based on determining a blurring value indicating spatial separation at the image sensor between the third image and at least one of the first image or the second image[See Wajs: at least par. 65-74,  99-101 regarding a depth function R may be defined by the ratio of the sharpness information in the color image and the sharpness information in the infrared image. Here, the sharpness parameter may relate to the so-called circle of confusion, which corresponds to the blur spot diameter measured by the image sensor of an unsharply imaged point in object space. Hence, in a multi-aperture imaging system, the increase or decrease in sharpness of the RGB components of a color image relative to the sharpness of the IR components in the infrared image depends on the distance of the imaged object from the lens… The blur disk diameter representing the defocus blur is very small (zero) for points in the focus plane and progressively grows when moving away to the foreground or background from this plane in object space. From the known DOF formulas it follows that there is a direct relation between the depth of an object, i.e. its distance s from the camera, and the amount of blur (i.e. the sharpness) of that object in the camera…A depth estimation module (e.g., implemented as a DSP) uses the blur and displacement differences between the color and infrared images to determine depth to the object.].
Regarding claim 12, Takao and Wajs teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. Further on, Wajs teaches wherein: the NIB region is a central inner region of the filter mask surrounded by an outer region of the filter mask; and the outer region of the filter mask comprises the first and second RIB regions and substantially opaque regions separating at least the NIB region from the first and second RIB regions [See Wajs: at least Figs. 16-20D, par.  108-116 regarding Regions of the lens outside the RGB and IR apertures do not pass light and serve as opaque regions separating the different apertures. As shown in Fig 20D, IR apertures (that serves as RIB regions) surround RGB aperture (that serves as NIB region) that is located at the center].
Regarding claim 13, Takao and Wajs teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. Further on, Wajs teaches wherein: the lens assembly further comprises a mechanical aperture configured to operate in a normal aperture mode and a reference aperture mode, such that: in the normal aperture mode, the mechanical aperture mechanically blocks passage of light through the first and second RIB regions while permitting passage of light through the NIB region; and in the reference aperture mode, the mechanical aperture permits passage of light at least through the RIB region[See Wajs: at least Figs. 16-20D, par.  108-116 regarding For more sophisticated cameras, it may be desirable to switch the camera from a dual or a multiple aperture mode to a normal mode. In the normal mode, the infrared channel is blocked from reaching the image sensor. In one design, the normal mode uses a mechanical closure of the infrared aperture, which is difficult to implement when the infrared aperture is located at the center of the lens. Embodiments that place the infrared aperture to the side of the color aperture can overcome this limitation, and the normal mode can be implemented with the leaf shutter technique. When the aperture system is opened wide, the infrared aperture is exposed to light and infrared radiation passes through the aperture. When the aperture is closed from its maximum aperture, the infrared aperture becomes blocked by the conventional aperture and no further infrared radiation reaches the sensor…].

6.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over TAKAO et al.(US 2018/0010903 A1)(hereinafter Takao) in view of Wajs et al.(US 2016/0286199 A1)(hereinafter Wajs) in further view of Mitani et al.(US 2019/0188827 A1)(hereinafter Mitani).
Regarding claim 14, Takao and Wajs teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. Further on, Takao and Wajs teach wherein the normal light components are optically distinguishable from the reference light components based at least on respective intensity[See Takao: Figs. 1-3, 7-14A, par. 59-61, 63, 130-134 regarding   image sensor 14B includes a band-pass filter and/or color filter array as shown in Fig. 14A to help optically distinguish the light components…See Wajs: Figs. 16-20D, par. 47-48, 94-98, 106, 108-116 regarding Visible and infrared spectral energy passes through the color aperture 1806 or infrared aperture 1804, respectively…Further on, FIG. 20D shows a multi-aperture system with a central large color aperture and four smaller IR aperture at varying distances from the center of the central aperture to help optically distinguish the light components.].
Takao and Wajs do not explicitly disclose wherein the normal light components are optically distinguishable from the reference light components based at least on relative polarization.
  	However, modulating a polarization in one or more directions of the different light components of an imaging sensor to further distinguish optically the light components was well known in the art at the time of the invention was filed as evident from the teaching of Mitani [See Figs. 2, 7-12, par. 45, regarding the detection device 12 detects the light in the four polarization directions with the pixels, and can acquire the divided images in each wavelength band of the red detection area R, the green detection area G, the blue detection area B, and the near-infrared detection area IR. Then, the detection device 12 inputs, as input image data, image data including a pixel value in response to the intensity of the light in each polarization direction in each wavelength band, into the signal processing device 13…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Takao and Wajs with Mitani teachings by including “wherein the normal light components are optically distinguishable from the reference light components based at least on relative polarization” because this combination has the benefit of providing an optional configuration of the lens assembly for optically distinguishing light components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ana Picon-Feliciano/Examiner, Art Unit 2482           


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482